Citation Nr: 0724532	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  01-03 305	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD); and, if so, entitlement to service 
connection for PTSD.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to a compensable rating for hyperopia and 
residuals of a corneal injury characterized by occasional 
pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1970 to February 1974, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied the veteran's claims for service connection for 
PTSD and for a compensable rating for an eye condition.  
(Note:  The RO did not address whether new and material 
evidence had been received to reopen his claim for service 
connection for PTSD, which other records show had previously 
been denied by the RO in January 1996 - and in even earlier 
decisions dating back to January 1983).  The RO granted his 
claim for bilateral hearing loss and assigned an initial 0 
percent (i.e., noncompensable) rating.  He is appealing for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).

To further support his claims, the veteran testified at a 
hearing at the RO in September 2003 before a local hearing 
officer.



In December 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development of the claims.  Unfortunately, 
however, the AMC completed only part of the additional 
development directed.  See Stegall v. West, 11 Vet. App. 268 
(1998) (the veteran is entitled, as a matter of law, to 
compliance with the remand directives).  So, regrettably, his 
claims for higher ratings for his bilateral hearing loss and 
for his eye condition again must be remanded.  
Also, after reopening his claim for PTSD on the basis of new 
and material evidence, the Board will remand that claim as 
well.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for PTSD, including apprising him of 
whose responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A January 1996 rating decision determined that new and 
material evidence had not been not submitted to reopen a 
previously denied claim for service connection for PTSD, and 
the veteran did not timely appeal that decision.

3.  Some of the additional evidence submitted since that 
January 1996 decision, however, either by itself or when 
considered with the previous evidence of record, is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of this claim.


CONCLUSION OF LAW

The January 1996 rating decision is final, but new and 
material evidence since has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In Sanders v. Nicholson, 487 F.3d 881 (2007), the U. S. Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
held that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show the error was harmless.  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
The Court went on to indicate that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time the prior 
claim was finally denied.  According to the Court, in the 
context of a claim to reopen, the VCAA requires the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this particular case at hand, pursuant to the Board's 
December 2005 remand, a January 2006 AMC letter provided 
notice to the veteran regarding what information and evidence 
was needed to reopen a previously denied claim.  The failure 
of that letter to also address the requirements for 
establishing entitlement to service connection is harmless 
error since the Board is reopening the claim, regardless, and 
remanding it to the RO (AMC) for readjudication on the 
underlying merits.  So any further discussion of whether VA 
has met all duty to notify and assist requirements would be 
premature until the RO (AMC) has the opportunity to address 
the underlying claim on the merits after receiving the case 
back from the Board.



One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim (the petition to reopen) and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Governing Laws and Regulations

Once a decision becomes final (because, for example, it was 
not timely appealed), absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103; Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).

The veteran filed his current application to reopen this 
previously denied claim in 1998.  The regulation defining 
what constitutes new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended effective August 29, 2001.  Thus, the 
former version of 3.156(a) is applicable to his claim.  See 
66 Fed. Reg. 45,620.

According to the former version of 38 C.F.R. § 3.156(a), 
"new" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), where the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim - irrespective of the basis of the denial.



In addition, the evidence, even if new, must be "material," 
in that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  
If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
See Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background and Analysis

The veteran first applied for service connection for a 
generalized anxiety disorder secondary to his Vietnam service 
in November 1982.  His service medical records (SMRs) do not 
show any complaints, findings, or treatment for any symptoms 
related to an acquired mental disorder - including 
stress/anxiety related, keeping in mind that VA did not adopt 
the PTSD nomenclature until 1980 or thereabouts.  His initial 
claim was based on his VA treatment records showing a 
diagnosis of generalized anxiety disorder secondary to 
marijuana and alcohol dependence, for which "Vietnam may 
have contributed."  A January 1983 rating decision denied 
his claim, and a February 1983 RO letter informed him of the 
decision and of his procedural and appellate rights in the 
event he elected to contest the decision.  There is no 
indication he did not receive that letter or that the U.S. 
Postal Service returned it as undeliverable.  Neither is 
there any evidence he appealed that decision.  Hence, that 
1983 decision became final and binding on him based on the 
evidence then of record.

The veteran petitioned to reopen that claim in October 1987.  
An April 1988 deferred rating decision reflects that his PTSD 
claim was "dismissed" without explanation.  He filed a 
notice of disagreement (NOD) in July 1988, specifically 
referencing his disagreement with a RO decision very recently 
issued on July 21, 1988.  The RO did not send him a SOC in 
response.  See 38 C.F.R. §§ 19.26, 19.29.  But he again 
petitioned to reopen his claim, and a March 1989 rating 
decision again denied his claim on the basis there was no 
record indicating he had been diagnosed with PTSD.   A March 
1989 RO letter informed him of that decision and of his 
procedural and appellate rights.  There is no indication he 
did not receive that letter or that the U.S. Postal Service 
returned it as undeliverable.  Neither is there any evidence 
he appealed that decision.  So that 1989 decision also became 
final and binding on him based on the evidence then 
of record.

In September 1994 the veteran again petitioned to reopen the 
previously denied claim, and in developing his claim the RO 
requested his service personnel records, including the dates 
and locations of his assignments while on active duty.  
An August 1994 VA Discharge Summary shows he was admitted for 
paranoid delusions.  The Axis I diagnoses included rule out 
malingering and PTSD.

A January 1996 RO decision determined the veteran had not 
submitted new and material evidence to reopen his claim, and 
a letter later that same month informed him of that decision 
and his procedural and appellate rights.  There is no 
indication he did not receive that letter or that the U.S. 
Postal Service returned it as undeliverable.  He filed a NOD 
in April 1997, but that was more than one year after the 
notice letter was mailed in January 1996.  38 C.F.R. 
§ 20.302(a) (2006).  Thus, in the absence of a timely appeal, 
that 1996 decision also became final and binding on him based 
on the evidence then of record.  That January 1996 decision 
is the last final denial of his claim - actually, the 
petition to reopen.



Although his most current petition to reopen his claim was 
denied in the November 1998 RO decision at issue, the veteran 
was notified in December 1998, and in response he submitted a 
timely NOD in November 1999.  The SOC was not issued until 
January 2001.  The November 1998 RO rating decision appeared 
to decide the claim on the underlying merits, whereas the SOC 
specifically says that new and material evidence had not been 
submitted.  In any event, since the Board is reopening the 
claim, this discrepancy is inconsequential.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The additional evidence submitted since the January 1996 RO 
decision includes the report of a September 1997 private 
psychological evaluation by Janice E. Stephenson, a 
psychologist who practiced in Columbia, MD.  Both the veteran 
and his representative referred to her at the hearing as 
Barbara Stephenson, also of Columbia, MD, so they appear to 
be one and the same.

In any event, Ms Stephenson's report reflects that, based on 
her interview of the veteran and her mental status 
examination of him, his profile was consistent with chronic, 
severe PTSD.  The RO's November 1998 rating decision 
concluded Ms Stephenson's report did not constitute a 
diagnosis of PTSD.  But as the Court pointed out in Cohen, 
unless there is evidence to the contrary, it is impermissible 
for VA adjudicators to question the validity of this 
diagnosis; rather, VA adjudicators - especially in light of 
the credibility presumption provided by Justus, 
must effectively presume the diagnosis was in accordance with 
the DSM-IV criteria as to both the adequacy of symptomatology 
and sufficiency of in-service stressor.  See Cohen, 10 
Vet. App. at 139-144.



The legal standard is that all evidence in question is 
presumed credible for the purpose of determining if it is new 
and material.  Justus, supra.  Further, under the pre-August 
2001 test, and as explained by the Federal Circuit Court in 
Hodge, supra, new evidence meets this test if it does no more 
than contribute to a better overall picture of the claim, 
even if it will not ultimately convince the Board on the 
merits of the claim.  Thus, the Board finds Ms Stephenson's 
1997 report to be both new and material.  It is new since it 
was not of record before the RO for the 1996 rating decision.  
And it is also material since there was no confirmed 
diagnosis of PTSD prior to hers; all others preceding had 
simply indicated "rule out" this condition or something to 
that effect.  See 38 C.F.R. § 3.304(f) (2006).  Further, 
the fact that Ms Stephenson is a licensed psychologist, and 
again her opinion is presumed credible absent evidence 
suggesting otherwise, means her report is also material in 
the sense that it is definitely so significant that it must 
be considered in order to fairly consider the veteran's 
claim.  38 C.F.R. § 3.156(a) (2000).

Other evidence deserving mention are VA treatment records 
from December 2001 and the report of an April 2002 VA 
examination.  The December 2001 VA treatment records also 
show a diagnosis of PTSD, albeit with the caveat that it was 
based on the veteran's self-reported history (which, again, 
is presumed credible).  The April 2002 VA examination report 
shows a diagnosis of PTSD, as well, again based on the 
symptoms the veteran reported experiencing.  Both diagnoses 
are sufficient to meet the test for new and material evidence 
and serve as grounds for reopening the claim.  The RO 
impermissibly weighed the probative value of this medical 
evidence, which, as explained, is not done when only trying 
to assess whether the claim should be reopened; the weighing 
of the probative value of this evidence does not occur until 
the claim is readjudicated on the underlying merits.  So the 
Board determines that the initial threshold for submitting 
new and material evidence has been met, and the veteran's 
claim is reopened.  38 C.F.R. § 3.156(a) (2000).  This 
finding, notwithstanding, the Board still cannot proceed to 
the merits adjudication of the veteran's claim until 
completion of further development.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will discuss why the claim is not 
yet fully developed in the remand portion of the decision 
below.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of this 
claim on remand.


REMAND

The Board's prior, December 2005, remand directed the AMC to 
send the veteran a VCAA content-compliant notice concerning 
his petition to reopen the previously denied claim for 
service connection for PTSD.  See Kent, 20 Vet. App. 1.  
And although the AMC's January 2006 letter explained why his 
prior claims for this condition were denied and, with that in 
mind, the type of evidence needed to constitute new and 
material evidence to reopen this claim, that letter did not 
also inform him of the type of evidence needed to support the 
underlying claim for service connection on a merits, i.e., de 
novo, adjudication.  As the remand noted, he had not 
previously been informed of those requirements.  38 C.F.R. 
§ 3.159(b)(1); Kent, supra.  And as also noted, the mere fact 
that he filed his current claim before the VCAA came to 
exists does not excuse VA from compliance with the VCAA.  See 
again Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (where 
service connection has not been granted as of the effective 
date of the VCAA - November 9, 2000, the veteran is entitled 
to VCAA notice concerning all elements of his claim, 
both in terms of establishing his entitlement to service 
connection and concerning the downstream disability rating 
and effective date).

The December 2005 remand also directed the AMC to issue a 
VCAA compliant notice concerning the veteran's claims for 
higher ratings for his bilateral hearing loss and eye 
condition - again, because he had not been provided VCAA 
notice for those claims.  Inexplicably, though, the January 
2006 AMC letter did not even address these claims, nor has 
any correspondence since issued.  In addition to the fact 
that he is entitled to VCAA notice concerning those claims, 
there is also the matter that the AMC failed to comply with 
the Board's remand directive to provide him that notice - 
which, in and of itself, is cause for another remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran also needs to receive VCAA notice concerning the 
downstream effective date element of these claims, as 
required by the holdings in Dingess/Hartmann and Dunlap.

Now as for the veteran's alleged stressors, the claims file 
reflects they have vacillated over the years.  His written 
submissions and testimony during his RO hearing show he 
asserted that his right toe was injured during an in-coming 
mortar or rocket attack on August 25, 1971, while in Vietnam.  
But the service medical records entry for treatment of the 
toe only indicate he stubbed it.  There is no reference, 
either express or implied, to the base being under attack at 
the time.  He also asserts he witnessed the body of an 
American troop outside the chow hall whose throat had been 
slit the night before and, on another occasion, that he 
stopped a Vietnamese woman from attacking another troop with 
a knife by choking her until she passed out.  His final 
assertion is that he was constantly under mortar and rocket 
fire almost on a daily basis during his tour at Cam Rahn Bay 
Air Base, Vietnam.

The RO's hearing officer gave the veteran every opportunity 
to provide an approximate date range for his claimed 
stressors (that is, other than the one date mentioned) so 
that development efforts could be undertaken, but he did not 
provide this necessary level of information.  Since, however, 
the Board has reopened his claim for the other reasons 
indicated, he will be given one more opportunity to provide 
sufficiently clear and detailed information that, in turn, 
may be submitted to the U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the Unit Records Research 
(CURR)) to try and independently verify these alleged 
incidents - if determined they did not occur while engaged 
in combat against enemy forces, which, if they did, lowers 
the threshold burden of proof.  See 38 C.F.R. § 3.304(f)(1); 
VAOPGCPREC 12-99 (October 18, 1999).

The National Personnel Records Center (NPRC), a military 
records repository, only provided the form documenting the 
veteran's assignments and dates.  The information provided 
did not contain his Airmen Performance Reports (APRs).  


Air Force performance reports are an excellent source of 
information, as they frequently include information 
pertaining to the unit and locale as well as individual 
performance.  So these records should be requested.  
38 C.F.R. § 3.159(c)(3).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  To comply with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), send the veteran 
another VCAA letter - this time that 
includes an explanation of the information 
or evidence needed to establish his 
underlying entitlement to service 
connection for PTSD (also a downstream 
disability rating and effective date) and 
higher disability ratings for his 
bilateral hearing loss and eye condition 
(and downstream effective date), 
as outlined by the Court in 
Dingess/Hartman.

2.  Obtain the veteran's Airmen 
Performance Reports (APRs) from the NPRC.  
If these records cannot be obtained, 
expressly indicate this and notify the 
veteran in accordance with the VCAA.

3.  Inform the veteran and his 
representative that he needs to clearly 
indicate what specific stressors he is 
asserting as the basis of his entitlement 
to service connection for PTSD.  Also 
inform them that he must provide an 
approximate time frame (within a 60-day 
window) of when these events purportedly 
occurred.  If he fails to, the JSRRC will 
not have sufficient information to conduct 
a meaningful search for corroborating 
evidence.



4.  Determine whether VA medical 
examinations are needed to assess the 
current severity of the veteran's 
bilateral hearing loss and eye condition.  
If additional evaluations are needed, have 
him reexamined.

5.  Then readjudicate the veteran's claims 
on the basis of the evidence added to the 
record.  If his claims are not decided to 
his satisfaction, send him and his 
representative a SSOC and give them the 
opportunity to respond to it.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


